1

Exhibit 10.8
OPTION GRANT NOTICE
UNDER THE
BLUE BUFFALO PET PRODUCTS, INC.
2015 OMNIBUS INCENTIVE PLAN
Blue Buffalo Pet Products, Inc. (the “Company”), pursuant to its 2015 Omnibus
Incentive Plan (the “Plan”), hereby grants to the Participant set forth below
the number of Options (each Option representing the right to purchase one share
of Common Stock) set forth below, at an Exercise Price per share as set forth
below. The Options are subject to all of the terms and conditions as set forth
herein, in the Option Agreement (attached hereto or previously provided to the
Participant in connection with a prior grant), and in the Plan, all of which are
incorporated herein in their entirety. Capitalized terms not otherwise defined
herein shall have the meaning set forth in the Plan.
Participant:                


Date of Grant:             


Vesting Reference Date:    
Number of Options:     
Exercise Price:             


Option Period Expiration Date:     


Type of Option:             


Vesting Schedule:
Provided the Participant has not undergone a Termination at the time of each
applicable vesting date (or event):

100% of the Options granted hereunder shall vest on the third anniversary of the
Vesting Reference Date (the “Vesting Date”).


* * *



--------------------------------------------------------------------------------

2



THE UNDERSIGNED PARTICIPANT ACKNOWLEDGES RECEIPT OF THIS OPTION GRANT NOTICE,
THE OPTION AGREEMENT AND THE PLAN, AND, AS AN EXPRESS CONDITION TO THE GRANT OF
OPTIONS HEREUNDER, AGREES TO BE BOUND BY THE TERMS OF THIS OPTION GRANT NOTICE,
THE OPTION AGREEMENT AND THE PLAN.

BLUE BUFFALO PET PRODUCTS, INC.         PARTICIPANT1 


________________________________        ________________________________
By:
Title:




























____________
1 
To the extent that the Company has established, either itself or through a
third-party plan administrator, the ability to accept this award electronically,
such acceptance shall constitute the Participant’s signature hereof.




--------------------------------------------------------------------------------

3

OPTION AGREEMENT
UNDER THE
BLUE BUFFALO PET PRODUCTS, INC.
2015 OMNIBUS INCENTIVE PLAN
Pursuant to the Option Grant Notice (the “Grant Notice”) delivered to the
Participant (as defined in the Grant Notice), and subject to the terms of this
Option Agreement (this “Option Agreement”) and the Blue Buffalo Pet Products,
Inc. 2015 Omnibus Incentive Plan (the “Plan”), Blue Buffalo Pet Products, Inc.
(the “Company”) and the Participant agree as follows. Capitalized terms not
otherwise defined herein shall have the same meaning as set forth in the Plan.
1. Grant of Option. Subject to the terms and conditions set forth herein and in
the Plan, the Company hereby grants to the Participant the number of Options
provided in the Grant Notice (with each Option representing the right to
purchase one share of Common Stock), at an Exercise Price per share as provided
in the Grant Notice. The Company may make one or more additional grants of
Options to the Participant under this Option Agreement by providing the
Participant with a new Grant Notice, which may also include any terms and
conditions differing from this Option Agreement to the extent provided therein.
The Company reserves all rights with respect to the granting of additional
Options hereunder and makes no implied promise to grant additional Options.
2. Vesting. Subject to the conditions contained herein and the Plan, the Options
shall vest as provided in the Grant Notice.
In the event the Participant’s employment or service to the Company is
terminated by the Company due to the Participant’s death or Disability prior to
the Vesting Date (as defined in the Grant Notice), then the Participant shall
vest in an amount of Options equal to the product of (x) the number of Options
indicated in the Grant Notice, and (y) a fraction, the numerator of which is the
number of days between the Vesting Reference Date and the Participant’s
termination date, and the denominator of which is the number of days between the
Vesting Reference Date and the Vesting Date. Any unvested Options shall be
forfeited to the Company by the Participant for no consideration as of the date
of such termination.
3. Exercise of Options Following Termination. The provisions of Section 7(c)(ii)
of the Plan are incorporated herein by reference and made a part hereof.
4. Method of Exercising Options. The Options may be exercised by the delivery of
notice of the number of Options that are being exercised accompanied by payment
in full of the Exercise Price applicable to the Options so exercised. Such
notice shall be delivered either (x) in writing to the Company at its principal
office or at such other address as may be established by the Committee, to the
attention of the Chief Human Resources Officer or another officer designated by
the Company; or (y) to a third-party plan administrator as may be arranged for
by the Company or the Committee from time to time for purposes of the
administration of outstanding Options under the Plan, in the case of either (x)
or (y), as communicated to the Participant by the Company from time to time.
Payment of the aggregate Exercise Price may be




--------------------------------------------------------------------------------

4

made using any of the methods described in Section 7(d)(i) or (ii) of the Plan;
provided, that the Participant shall obtain written consent from the Committee
prior to the use of the method described in Section 7(d)(ii)(A) of the Plan.
5. Issuance of Shares. Following the exercise of an Option hereunder, as
promptly as practical after receipt of such notification and full payment of
such Exercise Price and any required income or other tax withholding amount (as
provided in Section 9 hereof), the Company shall issue or transfer, or cause
such issue or transfer, to the Participant the number of shares with respect to
which the Options have been so exercised, and shall either (a) deliver, or cause
to be delivered, to the Participant a certificate or certificates therefor,
registered in the Participant’s name or (b) cause such shares to be credited to
the Participant’s account at the third-party plan administrator.
6. Company; Participant.
(a) The term “Company” as used in this Agreement with reference to employment
shall include the Company and its subsidiaries.
(b) Whenever the word “Participant” is used in any provision of this Agreement
under circumstances where the provision should logically be construed to apply
to the executors, the administrators, or the person or persons to whom the
Options may be transferred by will or by the laws of descent and distribution,
the word “Participant” shall be deemed to include such person or persons.
7. Non-Transferability. The Options are not transferable by the Participant
except to Permitted Transferees in accordance with Section 14(b) of the Plan.
Except as otherwise provided herein, no assignment or transfer of the Options,
or of the rights represented thereby, whether voluntary or involuntary, by
operation of law or otherwise, shall vest in the assignee or transferee any
interest or right herein whatsoever, but immediately upon such assignment or
transfer the Options shall terminate and become of no further effect.
8. Rights as Stockholder. The Participant or a permitted transferee of the
Options shall have no rights as a stockholder with respect to any share of
Common Stock covered by an Option until the Participant shall have become the
holder of record or the beneficial owner of such Common Stock, and no adjustment
shall be made for dividends or distributions or other rights in respect of such
share of Common Stock for which the record date is prior to the date upon which
the Participant shall become the holder of record or the beneficial owner
thereof.
9. Tax Withholding. The provisions of Section 14(d) of the Plan are incorporated
herein by reference and made a part hereof.
10. Clawback/Repayment. All Options shall be subject to reduction, cancellation,
forfeiture or recoupment to the extent necessary to comply with (1) any
clawback, forfeiture or other similar policy adopted by the Board or the
Committee and as in effect from time to time, and (2) applicable law. In
addition, if the Participant receives any amount in excess




--------------------------------------------------------------------------------

5

of the amount that the Participant should have otherwise received under the
terms of this Option Agreement for any reason (including without limitation by
reason of a financial restatement, mistake in calculations or other
administrative error), the Participant shall be required to repay any such
excess amount to the Company.
11. Detrimental Activity. Notwithstanding anything to the contrary contained in
the Plan, the Grant Notice or this Option Agreement, if a Participant has
engaged or engages in any Detrimental Activity, the Committee may, in its sole
discretion, (1) cancel any or all of the Options, and (2) the Participant will
forfeit any gain realized on the vesting of such Options, and must repay the
gain to the Company.
12. Change in Control. If a Change in Control occurs and the Participant's
employment is terminated by the Company without Cause or by the Participant for
Good Reason within 12 months following the Change in Control and prior to the
Vesting Date, the Participant shall vest in an amount of Options equal to the
product of (x) the number of Options indicated in the Grant Notice, and (y) a
fraction the numerator of which is the number of days of the 3 year vesting
period for which the Participant was employed by the Company plus 365 days, and
the denominator of which is the number of days between the Vesting Reference
Date and the Vesting Date. For purposes of this Agreement Good Reason means
     (a) a material reduction in the Participant's base salary;
     (b) a material reduction in the Participant's target annual bonus
opportunity;
     (c) a relocation of the Participant's principal place of employment by more
than 50 miles;
     (d) the Company's failure to obtain an agreement from any successor to the
Company to assume and agree to perform the obligations under the Plan in the
same manner and to the same extent that the Company would be required to
perform, except where such assumption occurs by operation of law; or
     (e) a material, adverse change in the Participant's authority, duties or
responsibilities (other than temporarily while the Participant is physically or
mentally incapacitated or as required by applicable law).
The Participant cannot terminate his or her employment for Good Reason unless he
or she has provided written notice to the Company of the existence of the
circumstances providing grounds for termination for Good Reason within 60 days
of the initial existence of such grounds and the Company has had at least 30
days from the date on which such notice is provided to cure such circumstances.
 
12. Notice. Every notice or other communication relating to this Agreement
between the Company and the Participant shall be in writing, and shall be mailed
to or delivered




--------------------------------------------------------------------------------

6

to the party for whom it is intended at such address as may from time to time be
designated by it in a notice mailed or delivered to the other party as herein
provided; provided that, unless and until some other address be so designated,
all notices or communications by the Participant to the Company shall be mailed
or delivered to the Company at its principal executive office, to the attention
of the Chief Human Resources Officer or another officer designated by the
Company, and all notices or communications by the Company to the Participant may
be given to the Participant personally or may be mailed to the Participant at
the Participant’s last known address, as reflected in the Company’s records.
Notwithstanding the above, all notices and communications between the
Participant and any third-party plan administrator shall be mailed, delivered,
transmitted or sent in accordance with the procedures established by such
third-party plan administrator and communicated to the Participant from time to
time.
13. No Right to Continued Service. This Agreement does not confer upon the
Participant any right to continue as an employee or service provider to the
Company.
14. Binding Effect. This Agreement shall be binding upon the heirs, executors,
administrators and successors of the parties hereto.
15. Waiver and Amendments. Except as otherwise set forth in Section 13 of the
Plan, any waiver, alteration, amendment or modification of any of the terms of
this Agreement shall be valid only if made in writing and signed by the parties
hereto; provided, however, that any such waiver, alteration, amendment or
modification is consented to on the Company’s behalf by the Committee. No waiver
by either of the parties hereto of their rights hereunder shall be deemed to
constitute a waiver with respect to any subsequent occurrences or transactions
hereunder unless such waiver specifically states that it is to be construed as a
continuing waiver.
16. Governing Law. This Agreement shall be construed and interpreted in
accordance with the laws of the State of Delaware, without regard to the
principles of conflicts of law thereof. Notwithstanding anything contained in
this Option Agreement, the Grant Notice or the Plan to the contrary, if any suit
or claim is instituted by the Participant or the Company relating to this Option
Agreement, the Grant Notice or the Plan, the Participant hereby submits to the
exclusive jurisdiction of and venue in the courts of Delaware.
17. Plan. The terms and provisions of the Plan are incorporated herein by
reference. In the event of a conflict or inconsistency between the terms and
provisions of the Plan and the provisions of this Agreement, the Plan shall
govern and control.


